Citation Nr: 0600622	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for cardiomegaly.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for residuals of hand 
and knuckle injuries.

4. Entitlement to service connection for sexual 
dysfunction.

5. Entitlement to a rating in excess of 10 percent for 
deviated septum.

6. Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar and thoracic 
spine.

7. Entitlement to a compensable rating for a right ankle 
disability.

8. Entitlement to an effective date prior to August 26, 
2004 for the award of a 30 percent rating for allergic 
rhinitis.

9. Entitlement to a compensable rating for residuals of 
excision of a right pubic ramus calcified hematoma.

10. Entitlement to a rating in excess of 20 percent for 
Raynaud's phenomenon of the bilateral hands.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to December 1976 and from January 1981 to October 
1997.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing before a Decision Review 
Officer was held in October 1999.  The case was before the 
Board in March 2001 when it was remanded for additional 
development. The veteran's claims files are now in the 
jurisdiction of the Pittsburgh, Pennsylvania RO.

The RO was advised in the March 2001 remand that the veteran 
has raised the issues of entitlement to service connection 
for a branchial cyst in the jaw and for arthritis. The record 
does not reflect a RO response to these claims. Therefore, 
these matters are once again referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for sexual 
dysfunction, to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar and thoracic spine, 
to a compensable rating for a right ankle disability, to a 
compensable rating for residuals of excision of a right pubic 
ramus calcified hematoma, to a rating in excess of 20 percent 
for Raynaud's phenomenon of the bilateral hands, and to an 
effective date prior to August 26, 2004 for the award of a 30 
percent rating for allergic rhinitis are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1. The veteran is not shown to have cardiomegaly.

2. A chronic disability of the veteran's left shoulder was 
not manifested in service, arthritis of the left shoulder was 
not manifested in the first postservice year, and any current 
left shoulder disability is not shown to be etiologically 
related to the veteran's service.

3. The veteran is not shown to have any residuals of hand and 
knuckle injuries.

4. Since November 1997, the veteran's service-connected 
deviated nasal septum has been manifested by an "S" shaped 
deviation that is worse on the right up front; the left side 
is obstructed more posteriorly.


CONCLUSIONS OF LAW

1. Service connection for cardiomegaly is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2. Service connection for a left shoulder disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. Service connection for residuals of hand and knuckle 
injuries is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 

4. A rating in excess of 10 percent for deviated nasal septum 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 
(Codes) 6502, 6504 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005). The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).
Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process. With respect to the claims decided 
herein, the initial adjudication preceded enactment of the 
VCAA. The veteran was provided content-complying notice by 
May 2001 and July 2003 letters and a July 2003 supplemental 
statement of the case (SSOC) (including, at p. 2 of the July 
2003 SSOC, to submit any evidence in his possession 
pertaining to the claims). He was given ample time to 
respond. Thereafter, the claims were readjudicated. See April 
2005 SSOC.  Notice on the matter of the initial rating for 
deviated septum was properly provided via SOC.  See 
VAOPGCPREC 8-2003 December 2003).  

Regarding the duty to assist as to the matters addressed on 
the merits below, VA has obtained all pertinent/identified 
records that could be obtained, and all evidence 
constructively of record has been secured. The veteran has 
been examined by VA. Development is complete to the extent 
possible. VA's duties to notify and assist are met. The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of these claims. Mayfield v. 
Nicholson, 19 Vet. App, 103 (2005).

II. Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Certain chronic diseases, such as cardiovascular disease and 
degenerative joint disease (arthritis), when manifest to a 
compensable degree within a prescribed period after service 
(one year for cardiovascular disease and arthritis) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 C.F.R. §§ 3.307, 3.309. Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Cardiomegaly

The veteran's service medical records show that he was 
evaluated in July 1986 after a May 1986 chest X-ray revealed 
a 2-centimeter cardiac enlargement. The veteran had no prior 
history of examination, abnormal EKG, or illness.  The 
provisional diagnosis was cardiomegaly. The examiner opined 
that the mild increase in cardiac size most likely 
represented a change in cardiac cycle (systolic v. 
diastolic). The impression was that the heart was within 
normal limits and the veteran was cleared for training. A 
December 1992 report of medical examination notes that an EKG 
revealed first degree AV block. Chest X-rays revealed no 
acute disease. Clinical evaluation of the heart was normal.  
An EKG in February 1991 was normal. In a June 1997 report of 
medical history, the veteran reported a history of moderate 
cardiomegaly. A June 1997 retirement examination report notes 
that a chest X-ray and clinical evaluation of the heart were 
normal. 

Post-service medical evidence includes a February 1999 VA 
hypertension examination report which notes that X-rays dated 
in 1986 showed cardiomegaly.  Subsequent X-rays, obtained in 
1992, did not show cardiomegaly. Currently, the veteran 
reported that he had hypertension, but denied chest pain or 
shortness of breath. He denied any history of myocardial 
infarction, ischemia, or stroke. He reported that he felt 
well, and exercised on a regular basis. Upon examination, the 
heart was of normal size. Cardiovascular rate and rhythm were 
regular with no rubs, murmurs, or gallops. The examiner 
stated that he found nothing to suggest any abnormalities of 
the heart. 

A March 1999 EKG report from Tallahassee Memorial Healthcare 
notes findings of well preserved systolic function of a non-
dilated left ventricle. No valvular abnormalities were 
detected. 

The veteran asserts that he is entitled to service connection 
for cardiomegaly. Although service medical records reveal 
that X-rays revealed a 2-centimeter cardiac enlargement in 
May 1986, subsequent X-rays in December 1992 did not show 
cardiomegaly; and a June 1997 retirement examination report 
is negative for findings of cardiomegaly.  Moreover, there is 
no postservice medical evidence of cardiomegaly and no 
evidence of such pathology was found on VA examination or on 
private EKG in 1999. Accordingly, service connection for 
cardiomegaly is not warranted.  See Gilpin, Brammer, supra.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine does not 
apply.

Left Shoulder Disability

The veteran's service medical records note occasional 
complaints of shoulder pain. Right shoulder disability and 
neck disability were diagnosed on several occasions; however, 
service medical records (including a June 1997 retirement 
examination report) are negative for any findings related to 
a left shoulder disability. In November 1997, the veteran 
submitted a claim for service connection for left shoulder 
disability, claimed as residuals of rotator cuff injury. 
Postservice medical evidence includes reports of X-rays in 
conjunction with a February 1999 VA examination. X-rays of 
the shoulders revealed some glenohumeral degenerative 
changes. The VA examiner opined that the veteran had some 
tendonitis in the rotator cuff bilaterally. He noted that 
strength was good, and opined that the veteran's tendonitis 
"should not be too disabling for him." An April 2002 VA 
examination report notes the veteran's complaints of problems 
with his left shoulder. Examination revealed some 
restrictions of shoulder motion. The examiner noted that 
prior X-rays revealed degenerative changes in the left 
shoulder. 

After reviewing the evidence of record, the Board finds that 
service connection for left shoulder disability is not 
warranted. As was previously noted, the veteran's service 
medical records are negative for findings of this disability. 
There is no post service medical evidence of left shoulder 
disability until February 1999, more than a year postservice.  
Consequently, chronic disease presumptions for arthritis of 
the left shoulder do not apply.  Furthermore, the veteran's 
left shoulder disability has never been linked to his 
military service by any medical evidence.  His own opinion in 
this matter is not competent evidence, as he is a layperson.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, and that doctrine does not apply.



Residuals of Hand and Knuckle Injuries

The veteran's service personnel records include a December 
1976 CID Form 94, Agent's Investigation Report. This report 
notes that the veteran was assaulted during an undercover 
drug investigation. He was treated for cuts and scratches on 
the knuckles of both hands and a human bite wound on the 
right biceps. Thereafter, he was released. The veteran's June 
1997 retirement examination report is negative for any 
findings of residuals of injuries to the knuckles of the 
hands; clinical evaluation of the upper extremities was 
normal.

In an April 1998 statement, RLS, the veteran's roommate in 
the Army, reported that the veteran sustained some rather 
severe and deep cuts on the knuckles of his hands in 1976.  
RLS reported that these cuts became infected and took a 
significant period of time to heal. He also reported that the 
veteran antibiotics were prescribed for the injuries. 

Post-service medical evidence includes a February 1999 VA 
examination report, which shows that X-rays of the hands were 
within normal limits, except for residuals of a fractured 
finger on the right hand. During an April 2002 VA 
examination, the veteran reported having problems with his 
right hand during his military service after wounds in his 
knuckles became infected. He indicated that it took three 
weeks for the infection to clear up. The examiner indicated 
that the injury in-service did not result in a fracture or 
long term impairment of the hands. 

While the veteran was treated for cuts to his knuckled in 
service, no chronic disability was diagnosed at the time.  
Furthermore, his June 1997 retirement examination report is 
negative for findings of residuals of hand and knuckle 
injury. Moreover, there is no postservice medical evidence of 
residuals of hand and knuckle injury. (While residuals of a 
fractured right finger were noted on VA examination, service 
connection has already been awarded for this disability.) 

Consequently, while the record establishes that the veteran 
did sustain hand injuries in service, it does not show that 
the injuries resulted in chronic disability currently 
manifested.  Accordingly, service connection for residuals of 
hand and knuckle injuries is not warranted. In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine does not apply.

III. Rating for Deviated Septum

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. The veteran's entire 
history is reviewed when making  disability evaluations. Id.; 
38 C.F.R. § 4.1. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
where service connection was previously granted (and the 
initial rating was previously assigned). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is propriety of the initial evaluation 
assigned with the grant of service connection, evaluation of 
all of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required. See Fenderson, 12 Vet. App. at 
126. 

Service medical records note that the veteran was treated for 
a non-displaced fracture of the septum in June 1989.

By rating decision dated in January 1998, the RO granted 
service connection for deviated septum and assigned a 
noncompensable rating, effective November 1997. The veteran 
appealed the rating assigned.

A February 1999 VA examination report notes the veteran's 
complaints of nasal obstruction, worse on the left than the 
right. The veteran reported that the side wall of the nose 
would collapse with deep inspiration. He denied any history 
of surgery for deviated septum. Examination revealed an "S" 
shaped deviation that was worse on the right up front. The 
left side was obstructed more posteriorly. The examiner 
opined that the  deviation would likely be amenable to 
septoplasty.

By rating decision in October 1999, the RO granted a 10 
percent rating for deviated septum, effective in November 
1997 the month following separation from service). 
Thereafter, the veteran continued his appeal.

The current 10 percent rating is under 38 C.F.R. § 4.97, Code 
6502, which provides for a maximum 10 percent rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 

The Board has considered whether a separate or higher rating 
is warranted under any other code. 38 C.F.R. § 4.97, Code 
6504 provides that scars of the nose or loss of part of the 
nose may be assigned a 10 percent rating if there is loss of 
part of one ala, or other obvious disfigurement; or a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages.  Here, the 
evidence of record does not show external scarring, loss of 
part of the nose, or any disfigurement.  Therefore, there is 
no appropriate basis for rating the disability under 
Diagnostic Code 6504. In addition, the Board has found no 
other schedular basis for assigning a separate rating or a 
rating in excess of 10 percent.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the 
manifestations of the service-connected disability are 
contemplated by the schedular criteria. The veteran has not 
required frequent hospitalization for the disability nor is 
there any other indication in the record that the average 
industrial impairment due to the disability would be in 
excess of that contemplated by the rating assigned. 
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not warranted. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the claim, and that doctrine does 
not apply.  


ORDER

Service connection for cardiomegaly is denied.

Service connection for a left shoulder disability is denied.

Service connection for residuals of hand and knuckle injuries 
is denied.

A rating in excess of 10 percent for deviated septum is 
denied.


REMAND

The Board is of the opinion that further development is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims 
pertaining to sexual dysfunction, degenerative disc disease 
of the lumbar and thoracic spine, right ankle disability, 
residuals of excision of right pubic ramus calcified 
hematoma, and Raynaud's phenomenon of the bilateral hands.

First, the veteran contends that he has sexual dysfunction 
that is related to injuries sustained in a parachute jump 
during service. In the alternative, he contends that his 
sexual dysfunction is related to his service-connected back 
disability and his residuals of excision of right pubis ramus 
calcified hematoma. In support of his claim, he submitted a 
July 1998 medical opinion from J. True Martin, M.D. Dr. 
Martin indicated that the veteran's sexual dysfunction was 
probably secondary to scar tissue involving the S 2-4 nerve 
roots or lumbosacral plexus bilaterally. In August 1998, Dr. 
Martin opined that the veteran had sexual dysfunction of 
unknown etiology. 

Although the veteran underwent a VA examination in February 
1999, the examination report does not include an opinion as 
to the etiology of any current sexual dysfunction. 
Accordingly, an additional VA examination is necessary. See 
38 U.S.C.A. § 5103A.

Second, the Board notes that the diagnostic criteria for 
evaluating diseases and injuries of the spine were revised 
during the pendency of the veteran's claim, effective 
September 23, 2002 and again, effective September 26, 2003.  
VA examination reports of record simply do not address the 
presence or absence of all symptoms that in the criteria for 
rating the veteran's service-connected spine disability. 
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994). Moreover, the veteran last appeared for a VA 
examination of his lumbar and thoracic spine in 1999. Neither 
the report of that examination nor the other evidence of 
record provides a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use, and pain or the functional impairment 
during flare-ups. See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. Therefore, a new VA 
examination is indicated.  Notably, the appeal is from the 
initial rating assigned with the grant of service connection, 
and the entire appeal period and "staged" ratings are for 
consideration.

Third, with regard to the right ankle disability, the Board 
has determined the reports of the VA examinations are not 
adequate for rating purposes as they do not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Hence, 
another VA examination is indicated.

Fourth, with regard to the claim for a compensable rating for 
residuals of excision of a right pubic ramus calcified 
hematoma, the Board has determined that the report of the 
veteran's most recent VA orthopedic examination in February 
1999 is not adequate for rating purposes because it does not 
address all pertinent disability factors set forth in 38 
C.F.R. §§ 4.40, 4.45. Specifically, the examiner did not 
assess functional impairment due to incoordination, weakened 
movement and excess fatigability in terms of additional 
degrees of limitation of motion. See DeLuca, supra. Moreover, 
the veteran testified during an October 1999 personal hearing 
that he was having additional problems with fatigue, as well 
as problems walking, running and rotating the hip. Therefore, 
development for treatment records and another VA examination.

Fifth, for the veteran to warrant a higher rating for 
Raynaud's phenomenon under Code 7117, there must be an 
initial assessment regarding the absence or presence of any 
characteristic attacks (and their frequency).  See 38 C.F.R. 
§ 4.104. The veteran underwent a VA examination in February 
1999; however, the current medical findings do not address 
the criteria for ratings for Raynaud's disease under Code 
7117. In this regard, the Court has noted that rating 
decisions must be based on medical findings that relate to 
the applicable criteria. Massey v. Brown, 7 Vet. App. 204, 
(1994). Hence, another examination is indicated.

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time. An 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran. In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in a SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal. See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an August 2005 rating decision, the RO granted an 
increased 30 percent rating for allergic rhinitis, effective 
from August 26, 2004. The veteran submitted a statement 
expressing disagreement with the August 2004 effective date 
within one year of the notice (in September 2005); it appears 
that no subsequent SOC has been issued. Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and requires further action. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. In this regard, it is 
noteworthy that the claim is not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.

Consequently, the case is REMANDED to the RO for the 
following:

1. The RO should issue an appropriate 
statement of the case in the matter of 
entitlement an effective date prior to 
August 26, 2004 for the award of a 30 
percent rating for allergic rhinitis. The 
veteran must be advised of the time limit 
for filing a substantive appeal. 38 
C.F.R. § 20.302(b). Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2. The RO should ask the veteran identify 
all sources of treatment or evaluation he 
received for sexual dysfunction, lumbar 
and thoracic spine disability, right 
ankle disability, right hip disability 
and Raynaud's phenomenon from the time of 
his separation from service in October 
1997 until the present, and to provide 
any releases necessary to obtain records 
of such treatment or evaluations. The RO 
should obtain complete records of all 
such treatment/evaluation from all 
sources identified. If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3. The RO should arrange for the veteran 
to undergo a an examination by a 
urologist to determine the presence and 
likely etiology of any current sexual 
dysfunction. The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  His claims files must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies or tests should be accomplished.  
All clinical findings should be reported 
in detail.

If sexual dysfunction is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether 
it as at least as likely as not that such 
disability is etiologically related to 
the veteran's military service, to 
include any injury sustained therein, or 
was caused or chronically worsened by the 
veteran's service-connected back 
disability or residuals of right pubis 
ramus calcified hematoma excision.  The 
examiner should explain the rationale for 
all opinions expressed.

4. The RO should arrange for the veteran 
to be a VA orthopedic examination to 
determine the current extent of his 
service-connected lumbar and thoracic 
spine disability. The claims files must 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies, including X-ray studies and 
range of motion studies in degrees, 
should be performed.

a. The examiner should describe the 
current state of the veteran's lumbar and 
thoracic spine, including the presence or 
absence of ankylosis and, if present, the 
degree thereof and whether it is at a 
favorable or unfavorable angle. The 
examiner should undertake range of motion 
studies of the lumbar and thoracic spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain. The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain. Tests of joint motion against 
varying resistance should be performed. 
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion. The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups. If this 
is not possible, the examiner should so 
state.

b. The examiner should quantify the 
number of weeks of incapacitating 
episodes (periods of acute signs and 
symptoms of intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

c. The examiner should specifically 
identify any objective neurological 
abnormalities due to the service- 
connected lumbar and thoracic spine 
disability, including, but not limited 
to, muscle spasm, absent ankle jerk, and 
bowel and bladder involvement. The 
examiner should also identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete, and, if incomplete, whether 
the degree of incomplete paralysis is 
moderate, moderately severe, or severe. 
The examiner should opine whether the 
veteran's service connected lumbar and 
thoracic spine disability reflects 
moderate intervertebral disc syndrome 
with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or pronounced intervertebral disc 
syndrome with little intermittent relief.

d. The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work, to include whether it renders the 
veteran unemployable.  The examiner must 
explain the rationale for all opinions 
expressed. 

5. The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of  
impairment from the veteran's service-
connected right ankle disability. The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report. All indicated studies, including  
X-rays, should be performed.  

The examiner should undertake range of 
motion studies of the right ankle, 
specifically identifying any excursion of 
motion accompanied by pain. The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  

Tests of joint motion against varying  
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent  
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability of the right ankle. The 
examiner should also determine if the 
ankle locks and if so the frequency of 
the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

6. The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of  
impairment from the veteran's service-
connected right hip disability. The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report. All indicated studies, including  
X-rays, should be performed.  

The examiner should undertake range of 
motion studies of the right hip, 
specifically identifying any excursion of 
motion accompanied by pain. The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  

Tests of joint motion against varying  
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent  
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not possible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

7. The RO should also arrange for a VA 
hand examination by a physician with 
appropriate expertise to determine the 
nature and extent of  impairment from the 
veteran's service-connected Raynaud's 
phenomenon. The claims files must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies should be performed.  In the 
report of  the examination, the examiner 
should answer the following questions:
a. Does the veteran have Raynaud's 
related characteristic attacks, which 
consist of sequential color changes of 
the digits of one or more extremities, 
lasting minutes to hours, sometimes with 
pain and paresthesias and precipitated by 
exposure to cold or by emotional upsets?

b. If the veteran has characteristic 
attacks, what is the frequency of such 
attacks on average?

c. Does the veteran have any ulcers on 
two or more of his fingers?

d. Have any fingers been auto-amputated?

e. Does the veteran have frequent 
vasomotor disturbances characterized by 
blanching, rubor and cyanosis?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

8. The RO should then readjudicate the 
remaining matters on appeal in light of 
all applicable evidence and in light of 
all pertinent legal authority. With 
respect the veteran's claim for a rating 
in excess of 20 percent for Raynaud's 
phenomenon of the bilateral hands, the RO 
should specifically consider the former 
(prior to January 12, 1998) and the 
revised (effective January 12, 1998) 
rating criteria for rating cardiovascular 
disability.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, an appropriate SSOC must be 
furnished and the veteran must have 
opportunity to respond.
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


